Title: From Timothy Pickering to Bartholomew Dandridge, Jr., 30 June 1795
From: Pickering, Timothy
To: Dandridge, Bartholomew Jr.


          
            Dear Sir,
            War-Office June 30. 1795.
          
          I mentioned to the President to-day the request of Mr Boudinot that the President would sign 50 diplomas for the New Jersey Cincinnati. The President thought he had signed that number during the late session of Congress. The inclosed papers will show that General Knox was to request it: but I suppose the blanks were never sent to the President. For I now find in this office one bundle containing 50, unsigned, and a like bundle I sent to-day to the Presidents to be signed. Now the resolve of the Jersey Society shows that the whole number to be procured was but 100.
          If the President should find leisure this afternoon to gratify the wishes of the New-Jersey Society, I could transmit the diplomas to Mr Boudinot conveniently by Mr Simmons, who will set out in to-nights stage. But if not perfectly convenient to the President, to sign the diplomas this afternoon, I should doubtless meet with some other conveyance between this and Friday morning. Your obt servt
          
            Timothy Pickering
          
        